Order filed June 16, 2016




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00374-CV
                                     ____________

                     MISHA FERGUSON ET AL, Appellant

                                           V.

                          QIAO ZHOU ET AL, Appellee


                On Appeal from County Civil Court at Law No. 4
                             Harris County, Texas
                       Trial Court Cause No. 1073353

                                     ORDER
      The notice of appeal in this case was filed May 4, 2016. To date, the filing fee
of $205.00 has not been paid. No evidence that appellants are excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant Misha Ferguson is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court on or before June 27, 2016. See Tex. R. App. P. 5.
If appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                      PER CURIAM